Fill in this information to identify your case:

Debtor 1                      JUAN CARLOS PRADO NICASIO

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF PUERTO RICO

Case number               19-06224                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status*
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            GENERAL ADMINISTRATOR
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       LA FORTUNA CORP.

       Occupation may include student        Employer's address    375 CALLE 11
       or homemaker, if it applies.                                HILL BROTHERS
                                                                   San Juan, PR 00924

                                             How long employed there?         1/2014 TO PRESENT
                                                                              *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         2,296.67        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      2,296.67               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
Debtor 1   JUAN CARLOS PRADO NICASIO                                                             Case number (if known)    19-06224


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $        2,296.67     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $         229.67      $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $           0.00      $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $           0.00      $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $           0.00      $               N/A
     5e.    Insurance                                                                     5e.        $           0.00      $               N/A
     5f.    Domestic support obligations                                                  5f.        $           0.00      $               N/A
     5g.    Union dues                                                                    5g.        $           0.00      $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $           0.00 +    $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $             229.67      $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $            2,067.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $        2,125.00     $               N/A
     8b. Interest and dividends                                                           8b.        $            0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.        $              0.00   $               N/A
     8g. Pension or retirement income                                                     8g.        $              0.00   $               N/A
                                           THERAPIST WYNDHAM PT
                                           EMPLOYEE AT $60.75 EA X 7
     8h.    Other monthly income. Specify: LESS DISC                                      8h.+ $                235.72 + $                 N/A
            SISTER CO-OWNERSHIP CONTRIBUTION                                                   $              2,175.00   $                 N/A
            RENT FROM LA FORTUNA                                                               $              6,350.00   $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          10,885.72      $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              12,952.72 + $          N/A = $          12,952.72
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         12,952.72
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
Debtor 1   JUAN CARLOS PRADO NICASIO                                   Case number (if known)   19-06224


                                             Official Form B 6I
                             Attachment for Additional Employment Information

Debtor
Occupation            ESTHETIC AND MASSAGE THERAPIST
Name of Employer      WYNDHAM RESORT & SPA
How long employed     2/2014 TO PRESENT
Address of Employer   600 RIO MAR BLVD
                      Rio Grande, PR 00745




Official Form 106I                                Schedule I: Your Income                                  page 3
Fill in this information to identify your case:

Debtor 1                 JUAN CARLOS PRADO NICASIO                                                         Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF PUERTO RICO                                                    MM / DD / YYYY

Case number           19-06224
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  5                    Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                               175.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                              25.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
Debtor 1     JUAN CARLOS PRADO NICASIO                                                                 Case number (if known)      19-06224

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                  73.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  26.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                  52.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                315.00
8.    Childcare and children’s education costs                                                 8. $                                                333.33
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 75.00
10.   Personal care products and services                                                    10. $                                                  35.00
11.   Medical and dental expenses                                                            11. $                                                  50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 295.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  75.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                  242.00
      15c. Vehicle insurance                                                               15c. $                                                   55.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                 200.00
19.   Other payments you make to support others who do not live with you.                         $                                                  0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                  826.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                  150.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    PAYMENT OF MORTGAGE TO BPPR COMMERCIAL
                         PROPERTIES                                                          21. +$                                             1,100.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,102.33
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,102.33
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              12,952.72
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,102.33

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              8,850.39

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
 Fill in this information to identify your case:

 Debtor 1                    JUAN CARLOS PRADO NICASIO
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF PUERTO RICO

 Case number              19-06224
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ JUAN CARLOS PRADO NICASIO                                             X
              JUAN CARLOS PRADO NICASIO                                                 Signature of Debtor 2
              Signature of Debtor 1

              Date       September 9, 2021                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO

IN RE:                                                     CASE NO. 19-06224 MCF

JUAN CARLOS PRADO NICASIO                                  CHAPTER 13

         Debtor



    STATEMENT OF PURPOSE AND CERTIFICATE OF SERVICE OF AMENDED
                         SCHEDULES I & J

I HEREBY CERTIFY and STATE that: the purpose of the amended Schedule I is to include the
change of salary that is received by Debtor as employee and administrator, the increase of the
sister share and the increase of rent received by the corporation La Fortuna, Inc.

That on this September 9, 2021, I electronically filed the foregoing with the Clerk of the Court
using CM/ECF System which will send notifications of such filing to the following:


   •     JOSE RAMON CARRION MORALES newecfmail@ch13-pr.com
   •     ADA M CONDE courtnotices1611@gmail.com,
         1611bank@gmail.com;1611lawandjustice@gmail.com;estudiolegalpr@yahoo.
         com;condeprlaw@gmail.com;condebank@gmail.com;CONDEAR53874@noti
         fy.bestcase.com
   •     MONSITA LECAROZ ARRIBAS ustpregion21.hr.ecf@usdoj.gov
   •     LYSSETTE A MORALES VIDAL lamoraleslawoffice@gmail.com,
         irma.lamorales@gmail.com;LYSSETTEMORALESLAWOFFICE@jubileebk.
         net
   •     JOSE J SANCHEZ VELEZ jsanchez@bdslawpr.com,
         bankruptcy@bdslawpr.com
   •     EDUARDO M VERAY eduardo.veray@popular.com,
         eduardoveray@gmail.com

                                           NOTICE
Notice is hereby given to ALL CREDITORS AND ALL PARTIES WITH INTEREST to
file an objection to the amended Schedules I & J in fourteen (14) days. If an objection is
not filed the Court, after considering the grounds of this motion, these amendments
could be granted.
                                             2



                              CERTIFICATE OF SERVICE
AND I HEREBY CERTIFY that I have mailed by United States Postal Service the
amended Schedules I & J to the non-CM/ECF participants and to all creditors and
parties with interest as per the attached master address list.
In San Juan, Puerto Rico, on September 9, 2021.


                                          /s/ Ada M. Conde
                                          ADA M. CONDE, ESQ. USDCPR 206209
                                          Law and Justice for All, Inc
                                          PO Box 11674 San Juan PR 00910
                                          Tel: 787-721-0401/787-717-7355
                                          Email: 1611lawandjustice@gmail.com
Label Matrix for local noticing                      BANCO POPULAR DE PUERTO RICO (BDS)                   BANCO POPULAR PR - SPECIAL LOANS
0104-3                                               BERMUDEZ, DIAZ & SANCHEZ LLP                         PO BOX 362708
Case 19-06224-MCF13                                  PO BOX 362708                                        SAN JUAN, PR 00936-2708
District of Puerto Rico                              SAN JUAN, PR 00936-2708
Old San Juan
Thu Sep 9 15:44:42 AST 2021
US Bankruptcy Court District of P.R.                                 DEPARTMENT OF TREASURY               BANCO POPULAR BANKRUPTCY DPT.
Jose V Toledo Fed Bldg & US Courthouse                               BANKRUPTCY SECTION 424 B             PO BOX 366818
300 Recinto Sur Street, Room 109                                     PO BOX 9024140                       San Juan, PR 00936-6818
San Juan, PR 00901-1964                                              SAN JUAN, PR 00902-4140


BANCO POPULAR DE PUERTO RICO                         BANCO POPULAR HIPOTECAS                              BANCO POPULAR SPECIAL LOANS
BERMUDEZ DIAZ & SANCHEZ LLP                          PO BOX 71375                                         PO BOX 362708
PO BOX 362708                                        San Juan, PR 00936-8475                              San Juan, PR 00936-2708
SAN JUAN, PR 00936-2708


Banco Popular de Puerto Rico                         CENTRO DE INGRESOS MUNICIPALES                       CRIM
Special Loans Department (749)                       PO BOX 195387                                        PO BOX 195387
PO Box 362708                                        San Juan, PR 00919-5387                              SAN JUAN, PR 00919-5387
San Juan, PR 00936-2708


DEPARTAMENTO DE HACIENDA                             DIONISIO BENITEZ RODRIGUEZ                           JOSE CHARLIE MALDONADO
NEGOCIADO DE RENTAS INTERNAS                         Venus Gardens Norte                                  CALLE JULIO ANDINO 642
PO BOX 9024140                                       1695 Calle Chichuahua                                URB. VILLA PRADES
San Juan, PR 00902-4140                              San Juan, PR 00926-4640                              San Juan, PR 00924-2107


MARILIN PRADO NICASIO                                MARYLIN PRADO NICASIO                                (p)PENTAGON FEDERAL CREDIT UNION
CALLE GALAPAGOS 877-A                                CALLE GALAPAGOS 877-A                                ATTN BANKRUPTCY DEPARTMENT
URB. COUNTRY CLUB                                    URB. COUNTRY CLUB                                    P O BOX 1432
San Juan, PR 00924-1735                              San Juan, PR 00924-1735                              ALEXANDRIA VA 22313-1432


SEARS PREMIER CARD                                   Synchrony Bank                                       V. SUAREZ & CO.
PO BOX 183114                                        c/o of PRA Receivables Management, LLC               PO BOX 364588
Columbus, OH 43218-3114                              PO Box 41021                                         San Juan, PR 00936-4588
                                                     Norfolk, VA 23541-1021


ADA M CONDE                                          DIONISIO BENITEZ RODRIGUEZ                           JOSE RAMON CARRION MORALES
1611 LAW AND JUSTICE FOR ALL INC                     VENUS GARDEN NORTE                                   PO BOX 9023884
PO BOX 13268                                         1695 CALLE CHIHUAHUA                                 SAN JUAN, PR 00902-3884
SAN JUAN, PR 00908-3268                              SAN JUAN, PR 00926-4640


JUAN CARLOS PRADO NICASIO                            MONSITA LECAROZ ARRIBAS
CALLE PEREIRA LEAL 631                               OFFICE OF THE US TRUSTEE (UST)
COND. JARDINES DE VALENCIA                           OCHOA BUILDING
APARTAMENTO 1110                                     500 TANCA STREET SUITE 301
San Juan, PR 00923-1935                              SAN JUAN, PR 00901



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
PENTAGON FEDERAL CREDIT UNION   End of Label Matrix
PO BOX 1432                     Mailable recipients   25
Alexandria, VA 22313-2032       Bypassed recipients    0
                                Total                 25
